Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 12th, 2021 has been entered. Claims 1-9, 12, 13, 16-18, and 20-22 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 12, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kandregula (Pub. No.: US 2014/0155022) in view of SiliconAngle (https://www.youtube.com/watch?v=
9JbmAw1E-Wg&t=424s) and Kashi (Pub. No.: US 2016/0179323).
Regarding Claim 1, Kandregula teaches a computer-implemented method comprising:  capturing, by one or more processors, a snapshot of content of a web page displayed at a user interface screen, the web page of a website that does not utilize an automated interactive support service (see [0011] “FIG. 12 is a block diagram of an example processor platform that may execute, for example, the machine-readable instructions of FIGS. 9, 10, and/or 11 to implement the example monitoring data collection site of FIGS. 1 and/or 3, and/or the example on-device meter of FIGS. 1 and/or 2,” [0016] The screenshots and/or the additional data captured by the on-device meter of some examples disclosed herein are transmitted to a monitoring data collection site. The monitoring data collection site of some examples disclosed herein post-processes the screenshots and the additional data associated with those screenshots); 
	identifying, by one or more processors, a domain of the web page from the content in the captured snapshot (see [0071] “The OCR engine 320 processes the screenshot to identify text within the screenshot. (block 1010). In the illustrated example, the OCR engine 320 generates a text file that represents text identified within the screenshot. The OCR engine 320 parses the text file for site-identifying and/or application-identifying text. In particular, the data storer 330 determines whether the identified text represents a URL. (block 1015). If the text represents a URL, the data storer 330 records an identification of the website identified by the URL in association with the screenshot. (block 1020). If the text does not represent a URL, the data storer 330 parses the text file to determine whether the identified text can be used to identify what was displayed by the mobile device 130. (block 1025). For example, if the OCR engine 320 detects a headline of an article (e.g., similar to the article headline 440 of FIG. 4), a page title contained within a page title block (e.g., similar to the page title block 410 of FIG. 4), text displayed by the mobile device (e.g., the body of the article 450 of FIG. 4), etc., such identified text can be used to identify what was displayed by the mobile device. If it is possible to identify what was displayed, the data storer 330 identifies the displayed webpage based on the identified text. (block 1030). In the illustrated example, the data storer 330 performs an Internet search using the identified text to find a webpage that includes the identified text of the screenshot. However, any other approach to identifying a webpage and/or an application interface (e.g., a social media application interface, a music application interface, a video application interface, a game interface, etc.) may additionally or alternatively be used”));
	analyzing, by one or more processors, the captured snapshot to identify a plurality of user interface elements within the content in the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform (see [0042] “The image processing engine 330 of the illustrated example of FIG. 3 is implemented by a processor executing instructions, but it could alternatively be implemented by an ASIC, a PLD, and/or other analog and/or digital circuitry. In the illustrated example, the image processing engine 330 processes the screenshots received from the on-device meter 132 and attempts to identify patterns and/or shapes (e.g., icons, logos, barcodes, landmarks, etc.) within the screenshots”).
	Kandregula does not explicitly teach, however SiliconAngle teaches prior to receiving a user query:  determining a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform (see timestamp 6:48 personal shopping assistant domain, timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them,” timestamp 8:12 selection of “BUY IT” icon, and timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the “BUY IT” icon in the personal shopping assistant domain as the user interface element and the confirmation of purchase message for the initial purchase shown in the video as the particular phrase.  See timestamp 9:29, the examiner is interpreting the weather forecast request for San Francisco as the user query, which is received after the phrase is determined).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of monitoring usage of mobile devices as taught by Kandregula the process of prior to receiving a user query:  determining a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform as taught by SiliconAngle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a method of monitoring usage of mobile devices where a phrase is determined prior to receiving a user query based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform.
	Kandregula does not explicitly teach, however Kashi teaches generating, by one or more processors, an automated interactive support prompt and displaying the automated interactive support prompt as an overlay on the web page at the user interface screen, the automated interactive support prompt comprising the phrase and a mechanism for the user to respond to the phrase (see “FIG. 10 illustrates web browser window 800 upon the user selecting the text chat option from graphic 902. Specifically, upon receiving the selection to start the text chat communication, chat 
window 1001 is displayed over the webpage in window 800,” FIG. 10 illustrates the phrase “Hello, how may I assist you with credit cards today?” and a mechanism for the user to respond to the phrase).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of generating and displaying the automated interactive support prompt as an overlay on the web page at the user interface screen as taught in Kashi with the snapshot analysis method as taught by Kandregula “so as to associate the communication with the subject matter of the webpage at the location. Thus, even if multiple communications are established for different items of subject matter presented in the webpage to the user, the user can differentiate the communications based on where the windows for each of the communications are displayed over the webpage” (Kashi [0039]).
	Regarding Claim 2, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Kandregula does not explicitly teach, however SiliconAngle teaches wherein the automated interactive support prompt is a virtual chat-bot (see time stamp 7:36, “Hey David! What are you looking for today?”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 3, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Kandregula further teaches wherein analyzing the captured snapshot to identify the plurality of user interface elements within the content in the captured snapshot comprises:  accessing, by one or more processors, at least one user interface element recognition model that is trained to recognize user interface elements; and inputting, by one or more processors, the snapshot into the at least one user interface element recognition model to identify the plurality of user interface elements (see [0042] “The image processing engine 330 of the illustrated example of FIG. 3 is implemented by a processor executing instructions, but it could alternatively be implemented by an ASIC, a PLD, and/or other analog and/or digital circuitry. In the illustrated example, the image processing engine 330 processes the screenshots received from the on-device meter 132 and attempts to identify patterns and/or shapes (e.g., icons, logos, barcodes, landmarks, etc.) within the screenshots,” [0059] “FIGS. 1 and/or 3 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware,” the examiner is interpreting the “software” as the claimed user interface element recognition model).
	Regarding Claim 4, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Although Kandregula teaches computer functions executed by one or more processors, Kandregula does not explicitly teach, however SiliconAngle teaches identifying the action for the user to perform (see screen swipe through product catalog at 8:00) based on: 
	accessing at least one model that is trained to recognize user interface element actions (see screen tap on “Buy this item” user interface element at timestamp 8:05); and 
	inputting the respective user interface element into the at least one model to identify the action for the user to perform (see screen transition from chatbot screen to website product page at timestamp 8:06) (please see claim 1 rejection for combination rationale).
	Regarding Claim 8, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Kandregula does not explicitly teach, however Kashi teaches generating, by one or more processors, a second automated interactive support prompt in response to receiving a user interaction; and displaying, by one or more processors, the second automated interactive support prompt at the user interface screen (see [0067] “FIG. 11 illustrates web browser window 800 allowing for a second communication. As shown, chat window 1001 is still displayed in window 800. The user subsequently moves cursor 901 to a position near the accounts tab of Example Bank's website. Like what occurred in FIG. 9, using the operations described herein, the subject matter at the location of cursor 901 is determined to be accounts. A graphic 1101 is then presented near the location asking the user whether they would like to start a communication to discuss Example Bank's account offerings”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 9, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Kandregula further teaches identifying, based on analyzing the captured snapshot, a second user interface element of the plurality of user interface elements (see [0042] “The image processing engine 330 of the illustrated example of FIG. 3 is implemented by a processor executing instructions, but it could alternatively be implemented by an ASIC, a PLD, and/or other analog and/or digital circuitry. In the illustrated example, the image processing engine 330 processes the screenshots received from the on-device meter 132 and attempts to identify patterns and/or shapes (e.g., icons, logos, barcodes, landmarks, etc.) within the screenshots”).
	Although Kandregula teaches computer functions executed by one or more processors, Kandregula does not explicitly teach, however SiliconAngle teaches wherein generating the automated interactive support prompt comprises:  determining a second action associated with the second user interface element (see timestamp 7:46, the examiner is interpreting the associated action as buying the product);
	determining a second phrase based on: (i) the received user interaction, (ii) the domain, (iii) the second user interface element, and (iv) the second action (see timestamp 8:16, “Nice! Your order is complete…”) (please see claim 1 rejection for combination rationale).
	Kandregula does not explicitly teach, however Kashi teaches generating, by one or more processors, the second automated interactive support prompt, the second automated interactive support prompt comprising the second phrase (see [0067] “FIG. 11 illustrates web browser window 800 allowing for a second communication. As shown, chat window 1001 is still displayed in window 800. The user subsequently moves cursor 901 to a position near the accounts tab of Example Bank's website. Like what occurred in FIG. 9, using the operations described herein, the subject matter at the location of cursor 901 is determined to be accounts. A graphic 1101 is then presented near the location asking the user whether they would like to start a communication to discuss Example Bank's account offerings”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 12, Kandregula teaches an apparatus comprising:  a memory (see [0025] FIG. 2 is a block diagram of an example implementation of the example mobile device 130 of FIG. 1. The example mobile device of FIG. 2 includes an on-device meter 132 that may be used to identify usage of the mobile device 130. The mobile device 130 of the illustrated example further includes a camera 205, a memory 207);
	a user interface screen configured to display content of a web page of a website that does not utilize an automated interactive support service, the web page associated with a domain for a particular service (see Abstract “identifying an application in a foreground of a display of the mobile device,” [0023] The example mobile device 130 of the illustrated example of FIG. 1 is a smartphone … the mobile device 130 is used to display information (e.g., content, advertisements, web pages, images, videos, interfaces, etc.) to the user (e.g., a panelist)); and
	a controller coupled to the memory and to the user interface screen, the controller configured to:  capture a snapshot of the content displayed at the user interface screen (see [0024] “the on-device meter 132 collects monitoring information such as screenshots … and stores the monitoring information in a memory of the mobile device 130,” [0032] “The on-device meter 132 (ODM) of the illustrated example is implemented by a processor executing instructions but it could alternatively be implemented by an application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)), and/or other analog and/or digital circuitry. In the illustrated example, the ODM 132 includes an application monitor 235, an image capturer 240,” [0033] “application monitor 235 triggers the example image capturer 240 to capture a screenshot,”
	identify a domain of the web page from the content in the captured snapshot (see [0071] “The OCR engine 320 processes the screenshot to identify text within the screenshot. (block 1010). In the illustrated example, the OCR engine 320 generates a text file that represents text identified within the screenshot. The OCR engine 320 parses the text file for site-identifying and/or application-identifying text. In particular, the data storer 330 determines whether the identified text represents a URL. (block 1015). If the text represents a URL, the data storer 330 records an identification of the website identified by the URL in association with the screenshot. (block 1020). If the text does not represent a URL, the data storer 330 parses the text file to determine whether the identified text can be used to identify what was displayed by the mobile device 130. (block 1025). For example, if the OCR engine 320 detects a headline of an article (e.g., similar to the article headline 440 of FIG. 4), a page title contained within a page title block (e.g., similar to the page title block 410 of FIG. 4), text displayed by the mobile device (e.g., the body of the article 450 of FIG. 4), etc., such identified text can be used to identify what was displayed by the mobile device. If it is possible to identify what was displayed, the data storer 330 identifies the displayed webpage based on the identified text. (block 1030). In the illustrated example, the data storer 330 performs an Internet search using the identified text to find a webpage that includes the identified text of the screenshot. However, any other approach to identifying a webpage and/or an application interface (e.g., a social media application interface, a music application interface, a video application interface, a game interface, etc.) may additionally or alternatively be used”));
	analyze the captured snapshot to identify a plurality of user interface elements within the content in the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform (see [0042] “The image processing engine 330 of the illustrated example of FIG. 3 is implemented by a processor executing instructions, but it could alternatively be implemented by an ASIC, a PLD, and/or other analog and/or digital circuitry. In the illustrated example, the image processing engine 330 processes the screenshots received from the on-device meter 132 and attempts to identify patterns and/or shapes (e.g., icons, logos, barcodes, landmarks, etc.) within the screenshots”).
	Kandregula does not explicitly teach, however SiliconAngle teaches prior to receiving a user query:  determine a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform (see timestamp 6:48 personal shopping assistant domain, timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them,” timestamp 8:12 selection of “BUY IT” icon, and timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the “BUY IT” icon in the personal shopping assistant domain as the user interface element and the confirmation of purchase message for the initial purchase shown in the video as the particular phrase.  See timestamp 9:29, the examiner is interpreting the weather forecast request for San Francisco as the user query, which is received after the phrase is determined).
	Kandregula does not explicitly teach, however Kashi teaches generate the automated interactive support prompt and displaying the automated interactive support prompt as an overlay on the web page at the user interface screen, the automated interactive support prompt comprising the phrase and a mechanism for the user to respond to the phrase (see “FIG. 10 illustrates web browser window 800 upon the user selecting the text chat option from graphic 902. Specifically, upon receiving the selection to start the text chat communication, chat window 1001 is displayed over the webpage in window 800,” FIG. 10 illustrates the phrase “Hello, how may I assist you with credit cards today?” and a mechanism for the user to respond to the phrase) (please see claim 1 rejection for combination rationale).
	Regarding Claim 13, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 12 as discussed above.  Kandregula does not explicitly teach, however SiliconAngle teaches wherein the automated interactive support prompt is a virtual chat-bot (see time stamp 7:36, “Hey David! What are you looking for today?”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 16, Kandregula teaches a computer program product for generating an automated interactive support service, the computer program product comprising:  one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising (see [0060] “Flowcharts representative of example machine-readable instructions for implementing the example on-device meter 132 of FIGS. 1 and/or 2, and/or the example monitoring data collection site 110 of FIGS. 1 and/or 3 are shown in FIGS. 9, 10, and/or 11. In these examples, the machine-readable instructions comprise a program for execution by a physical hardware processor such as the processor 1212 shown in the example processor platform 1200 discussed below in connection with FIG. 12. A processor is sometimes referred to as a microprocessor or a central processing unit (CPU). The program may be embodied in software stored on a tangible computer-readable medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1212, but the entire program and/or parts thereof could alternatively be executed by a device other than the processor 1212 and/or embodied in firmware or dedicated hardware. Further, although the example program is described with reference to the flowcharts illustrated in FIGS. 9, 10, and/or 11, many other methods of implementing the example the example on-device meter 132 of FIGS. 1 and/or 2, and/or the example monitoring data collection site 110 of FIGS. 1 and/or 3 may alternatively be used. For example, the order of execution of the blocks may be changed, and/or some of the blocks described may be changed, eliminated, or combined”):
	program instructions to capture a snapshot of content of a web page displayed at a user interface screen, the web page of a website that does not utilize an automated interactive support service (see [0011] “FIG. 12 is a block diagram of an example processor platform that may execute, for example, the machine-readable instructions of FIGS. 9, 10, and/or 11 to implement the example monitoring data collection site of FIGS. 1 and/or 3, and/or the example on-device meter of FIGS. 1 and/or 2,” [0016] The screenshots and/or the additional data captured by the on-device meter of some examples disclosed herein are transmitted to a monitoring data collection site. The monitoring data collection site of some examples disclosed herein post-processes the screenshots and the additional data associated with those screenshots);
	program instructions to identify a domain of the web page from the content in the captured snapshot (see [0071] “The OCR engine 320 processes the screenshot to identify text within the screenshot. (block 1010). In the illustrated example, the OCR engine 320 generates a text file that represents text identified within the screenshot. The OCR engine 320 parses the text file for site-identifying and/or application-identifying text. In particular, the data storer 330 determines whether the identified text represents a URL. (block 1015). If the text represents a URL, the data storer 330 records an identification of the website identified by the URL in association with the screenshot. (block 1020). If the text does not represent a URL, the data storer 330 parses the text file to determine whether the identified text can be used to identify what was displayed by the mobile device 130. (block 1025). For example, if the OCR engine 320 detects a headline of an article (e.g., similar to the article headline 440 of FIG. 4), a page title contained within a page title block (e.g., similar to the page title block 410 of FIG. 4), text displayed by the mobile device (e.g., the body of the article 450 of FIG. 4), etc., such identified text can be used to identify what was displayed by the mobile device. If it is possible to identify what was displayed, the data storer 330 identifies the displayed webpage based on the identified text. (block 1030). In the illustrated example, the data storer 330 performs an Internet search using the identified text to find a webpage that includes the identified text of the screenshot. However, any other approach to identifying a webpage and/or an application interface (e.g., a social media application interface, a music application interface, a video application interface, a game interface, etc.) may additionally or alternatively be used”));
	program instructions to analyze the captured snapshot to identify a plurality of user interface elements within the content in the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform (see [0042] “The image processing engine 330 of the illustrated example of FIG. 3 is implemented by a processor executing instructions, but it could alternatively be implemented by an ASIC, a PLD, and/or other analog and/or digital circuitry. In the illustrated example, the image processing engine 330 processes the screenshots received from the on-device meter 132 and attempts to identify patterns and/or shapes (e.g., icons, logos, barcodes, landmarks, etc.) within the screenshots”).
	Kandregula does not explicitly teach, however SiliconAngle teaches program instructions to, prior to receiving a user query:  determine a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform (see timestamp 6:48 personal shopping assistant domain, timestamp 7:58-8:06, “so now I’m going to basically swipe through the products, find the ones I want, and then go buy them,” timestamp 8:12 selection of “BUY IT” icon, and timestamp 8:20, “Nice! Your order is complete…” The examiner is interpreting the “BUY IT” icon in the personal shopping assistant domain as the user interface element and the confirmation of purchase message for the initial purchase shown in the video as the particular phrase.  See timestamp 9:29, the examiner is interpreting the weather forecast request for San Francisco as the user query, which is received after the phrase is determined).
	Kandregula does not explicitly teach, however Kashi teaches generate an automated interactive support prompt and display the automated interactive support prompt as an overlay on the web page at the user interface screen, the automated interactive support prompt comprising the particular phrase and a mechanism for the user to respond to the phrase (see “FIG. 10 illustrates web browser window 800 upon the user selecting the text chat option from graphic 902. Specifically, upon receiving the selection to start the text chat communication, chat window 1001 is displayed over the webpage in window 800,” FIG. 10 illustrates the phrase “Hello, how may I assist you with credit cards today?” and a mechanism for the user to respond to the phrase) (please see claim 1 rejection for combination rationale).
	Regarding Claim 17, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 16 as discussed above.  Kandregula does not explicitly teach, however SiliconAngle teaches wherein the automated interactive support prompt is a virtual chat-bot (see time stamp 7:36, “Hey David! What are you looking for today?”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 18, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 16 as discussed above.  Kandregula does not explicitly teach, however the combination of Kandregula and Kashi teaches wherein the program instructions further comprise:  program instructions, collectively stored on the one or more computer readable storage media, to generate a second automated interactive support prompt in response to receiving a user interaction; and program instructions, collectively stored on the one or more computer readable storage media, to display the second automated interactive support prompt at the user interface screen (see [0067] “FIG. 11 illustrates web browser window 800 allowing for a second communication. As shown, chat window 1001 is still displayed in window 800. The user subsequently moves cursor 901 to a position near the accounts tab of Example Bank's website. Like what occurred in FIG. 9, using the operations described herein, the subject matter at the location of cursor 901 is determined to be accounts. A graphic 1101 is then presented near the location asking the user whether they would like to start a communication to discuss Example Bank's account offerings”) (please see claim 1 rejection for combination rationale).
Claims 5 and 6 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Kandregula in view of SiliconAngle, Kashi, and Bachrach (Pub. No.: US 2019/0251165 A1).
	Regarding Claim 5, Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Although Kandregula teaches computer functions executed by one or more processors, Kandregula does not explicitly teach, however SiliconAngle teaches:
  	wherein determining the phrase (See timestamp 8:20) comprises:
	sample phrase based on domain (See particular phrase generated based on order at timestamp 8:15). 
	However, Kandregula does not teach parsing, by one or more processors, a plurality of scripts to generate a plurality of phrases; selecting, by one or more processors, a sample phrase from the plurality of phrases based on the respective user interface element that is associated with the action for the user to perform; and modifying, by one or more processors, the sample phrase based on the domain to generate the phrase. However, with respect to the aforementioned limitation, Bachrach teaches: 
	parsing a plurality of scripts to generate a plurality of phrases (see [0034], the examiner is interpreting the templates as scripts and responses as phrases);
	selecting a sample phrase from the plurality of phrases based on the user interface element intent and associated action (see [0034]); and
	modifying the sample phrase based on a session profile to generate the phrase (see [0034] and [0048]).
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the snapshot analysis method as taught by Kandregula to include parsing scripts, selecting from a plurality of generated phrases, and modifying the sample phrase as taught by Bachrach to improve conversational modelling (Bachrach [0004]).
	Regarding Claim 6, Kandregula in view of SiliconAngle, Kashi, and Bachrach teaches the limitations of Claim 5 as discussed above.  Kandregula does not explicitly teach wherein the plurality of phrases comprises a selection from the group consisting of: a website script and a user interface application script. However, with respect to the aforementioned limitation Bachrach teaches selection from a plurality of scripts (see Fig 5A and 5B, [0067] and [0068]). 
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the snapshot analysis method as taught by Kandregula to include selection from a plurality of scripts as taught by Bachrach to improve conversational modelling. (Bachrach [0004]).
Claims 7 and 20 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Kandregula in view of SiliconAngle, Kashi, and Greene  (Pub. No.: US 2007/0192186).
	Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claims 1 and 16 as discussed above.  Kandregula does not explicitly teach, however Greene teaches wherein the domain is associated with a service selected from the group consisting of: booking a flight, booking a hotel, booking a rental car, and ordering food (see [0078] “FIG. 20 is a screenshot of an example web page 2000 that may be displayed during step 344 when one or more hotel rooms is being purchased. Web page 2000 includes a hotel reservation summary 2002, a traveler information summary 2004, a point payment summary 2006, and a cash payment summary 2008. Web page 2000 also includes a partner service provider terms and conditions text box 2010 and a comprehensive rewards program provider terms and conditions text box 2012. Once the participant has verified the information presented in step 344, the participant completes the reservation and books with the partner service provider. This may be done, for example, by clicking a completion link 2014 on web page 2000,” [0081] “FIG. 22 is a screenshot of an example web page 2200 that may be used in step 348 to provide confirmation of a hotel room reservation to the participant. Web page 2200 includes details about the booking made by the participant with the partner hotel company. Web page 2200 also includes dashboard view 1408, which reflects the updated rewards point values available in the participant's accounts after the booking for all of their linked accounts. Web page 2200 may also include links to search for additional hotel rooms (such as hotel search link 2202, links to search for flights to the area surrounding the hotel (such as flight search link 2204), and links to points of interest near the hotel (such as restaurant link 2206)”)).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the domain in Kandregula with the domain associated with booking a hotel in Greene.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a method of analyzing a snapshot of a domain associated with booking a hotel.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kandregula in view of SiliconAngle, Kashi, and Schrantz (Pub. No.: US 2003/0144922 A1).
	Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Kandregula further teaches wherein:  the action for the user to perform is selected from the group consisting of: selecting a single item from among a group of pre-defined items, selecting a task, selecting from among one or more attributes, inputting at least one attribute via an entry prompt, and inputting a string of text via an entry prompt (see [0014] “if the user selects a link within the first application (e.g., to transition from one interface within the application to another), the known second application is not informed of the interaction,” [0024] “In the example of FIG. 1, the on-device meter 132 collects monitoring information such as screenshots, user-browser interaction, user-application interaction, device status, user selection, user input, URL information, location information, application execution information, image information (e.g., metadata)”).  
	Kandregula does not explicitly teach, however Schrantz teaches the one or more attributes comprise a rating value (see [0168] “The buyer is asked to rate his experience… include an overall rating question with pre-defined answers… and optionally a free form text field for additional language specific comments”).
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the snapshot analysis method as taught by Kandregula to include the actions of selecting from among one or more attributes and inputting at least one attribute via an entry prompt, wherein the one or more attributes comprise a rating value as taught by Schrantz in order to allow consumers to rate the other party in the transaction (Schrantz [0003]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kandregula in view of SiliconAngle, Kashi, and Shtuchkin (Pub. No.: US 2017/0277625 A1).
	Kandregula in view of SiliconAngle and Kashi teaches the limitations of Claim 1 as discussed above.  Kandregula does not explicitly teach, however Shtuchkin teaches wherein capturing the snapshot of the content of the web page displayed at the user interface screen further comprises:  capturing, by one or more processors, a portion of source code corresponding to the web page (see claim 3 “wherein capturing the one or more screenshots includes capturing source code of each screen”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of capturing a portion of source code corresponding to the web page as taught in Shtuchkin with the snapshot analysis method as taught by Kandregula to enable “the monitoring agent 132 … [to] identify the relative location of an element based on source code of a web application 128. For example, if a web application 128 is written in flash or java, the particular visible elements within the web application may be identifiable by scanning the source code for keywords that identify the names and locations of the particular elements that known to be visible to an end user” (Shtuchkin [0098]).
Response to Arguments
Applicant’s arguments filed November 12th, 2021 regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn.
Regarding the prior art rejections, Applicant argues that “SiliconAngle, in view of Schrantz, and further in view of Hey does not teach or suggest claim 1's element of ‘analyzing, by one or more processors, the captured snapshot to identify a plurality of user interface elements within the content in the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform[.]’” (p. 10, para. 2).  As described more fully above, such features are taught by Kandregula.
Applicant argues that the cited art fails to teach “wherein the domain is associated with a service selected from the group consisting of: booking a flight, booking a hotel, booking a rental car, and ordering food” as recited in claim 7 (p. 12, para. 3-4).  As described more fully above, such features are taught by Greene.
Applicant argues that “Independent claim 12, directed to an apparatus, and independent claim 16, directed to a computer program product, each distinguish over SiliconAngle in view of Schrantz similarly to claim 1” (p. 13, para. 1).  As described more fully above, features of independent claims 1, 12, and 16 are taught by Kandregula.
Applicant argues that “Bachrach does not cure the deficiencies of SiliconAngle and Schrantz by teaching or suggesting ‘analyzing, by one or more processors, the captured snapshot to identify a plurality of user interface elements within the content in the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform[,]’” (p. 13, para. 2).  As described more fully above, such features are taught by Kandregula.
Applicant argues that “Expedia does not cure the deficiencies of SiliconAngle and Schrantz by teaching or suggesting ‘analyzing, by one or more processors, the captured snapshot to identify a plurality of user interface elements within the content in the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform[,]’” (p. 14, para. 1).  As described more fully above, such features are taught by Kandregula.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Anastas (U.S. Patent No. 7,685,273) teaches screen shots of the web pages, which include 
unaltered source code, HTTP headers, and trace route information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628